Per Curiam. Petitioner, Robert Lee Fellows, by his attorney, John R. Hollis, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late due to his failure to timely file the record in this court. See Ark. R. App. P. 5(a).  We find that such failure, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our per curiam opinion In re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979); Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In re: Belated Appeals in Criminal Cases, supra.